Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 5,755,367 A).
Regarding claim 1, Yamada discloses a slidable accessory system comprising: a case (1) for (i.e. capable of use with) a portable electronic device (the portable electronic device not being claimed in combination, though the inherent electronic components within the Yamada case can be considered a “portable electronic device” as functionally recited), the case accommodating (housing the internal components) but being physically distinct from the portable electronic device (the case and the electronic components are clearly different parts), wherein the case comprises a case body having a case length and two tracks (1a) spanning from a track top and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body (see Figures); a platform (2) having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms (2a) each of which is adapted to slidably engage within a corresponding one of the two tracks; and an accessory (7) attached to the top side of the platform, wherein the platform and accessory are movable along the two tracks between at least a first position (fully installed position shown in Figure 2B) and a second position (a position where the platform and accessory are slid down, almost off of, but still on, or completely off of the case), wherein the first position corresponds to a vertically central position on the case body (a vertically central portion of the case is covered by the platform and accessory, see Figure 2B), and wherein the slidable accessory system is configured to accommodate a further accessory in the first position when the platform and accessory are in the second position (when slid down and almost off of the case or completely off the case, the out-of-the-way platform and accessory would certainly allow a further accessory, not currently claimed in combination, to be located in the first position); where the second position is vertically displaced from the first position; wherein the two tracks (1a) are disposed on opposing side surfaces of the case body (see Figures); and wherein the elongated length of the platform extends across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks (see Figures).
Regarding claim 2, Yamada discloses the slidable accessory system of claim 1, wherein the engaging arms (2a) are disposed on opposing ends of the elongated length of the platform (see Figure 2B).
Regarding claim 5, Yamada discloses the slidable accessory system of claim 1, wherein the platform is configured to engage to and disengage from the case body from the bottom of the case body (see Figure 2A and col. 2 lines 43-55).
Regarding claim 7, Yamada discloses the slidable accessory system of claim 1, wherein the two tracks further comprise one or more detents (1b) each of which is configured to provide a point of increased slide resistance.
Regarding claim 12, Yamada discloses the slidable accessory system of claim 1, wherein the two tracks are disposed on a back surface of the case body (everything other than the front surface/face being considered the “back surface” as broadly claimed, including the sides with the tracks).
6.	Claims 1, 2, 5, 6, 8, 12-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 4,887,753 A).
Regarding claim 1, Allen discloses a slidable accessory system comprising: a case (16) for (i.e. capable of use with) a portable electronic device (the portable electronic device not being claimed in combination, though the inherent electronic components within the Allen case can be considered a “portable electronic device” as functionally recited), the case accommodating (housing the internal components) but being physically distinct from the portable electronic device (the case and the electronic components are clearly different parts), wherein the case comprises a case body having a case length and two tracks (18) spanning from a track top (proximate 13) and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body (see Figure 1); a platform (20) having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms (32) each of which is adapted to slidably engage within a corresponding one of the two tracks; and an accessory (22/26) attached to the top side of the platform, wherein the platform and accessory are movable along the two tracks between at least a first position (not shown, but a position where the platform and accessory are slid further along the tracks toward a top of the case so as to be vertically centrally located on the case, as permitted by the track structure) and a second position (as shown in Figures 1-3), wherein the first position corresponds to a vertically central position on the case body (a central portion of the case is covered by the platform and accessory), and wherein the slidable accessory system is configured to accommodate a further accessory in the first position when the platform and accessory are in the second position (when in the second position as shown in Figures 1-3, the central part of the case is exposed to accept a further accessory, not currently being claimed in combination); where the second position is vertically displaced from the first position; wherein the two tracks (18) are disposed on opposing side surfaces of the case body (see Figures); and wherein the elongated length of the platform extends across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks (see Figures).
Regarding claim 2, Allen discloses the slidable accessory system of claim 1, wherein the engaging arms (32) are disposed on opposing ends of the elongated length of the platform (see Figures).
Regarding claim 5, Allen discloses the slidable accessory system of claim 1, wherein the platform is configured to engage to and disengage from the case body from the bottom of the case body (see Figures).
Regarding claim 6, Allen discloses the slidable accessory system of claim 5, wherein the track top defines a maximum height (proximate 13, see Figure 1) along the case length to which the platform can be slid up from the bottom of the case body while engaged in the two tracks.
Regarding claim 8, Allen discloses the slidable accessory system of claim 1, wherein the two tracks further comprise at least one termination (proximate 13) configured to align the platform with a corresponding at least one feature (corresponding portion / surface area / section) of the portable electronic device.
Regarding claim 12, Allen discloses the slidable accessory system of claim 1, wherein the two tracks are disposed on a back surface of the case body (everything other than the front surface/face being considered the “back surface” as broadly claimed, including the sides with the tracks).
Regarding claim 13, Allen discloses a platform (20) for (i.e. capable of use with) a slidable accessory system for a portable electronic device (neither the slidable accessory system nor the portable electronic device currently being claimed in combination), the platform comprising: an elongated length having a top side and bottom side; and two engaging arms (32) disposed on opposing sides of the elongated length, each of the engaging arms being adapted to slidably engage within a corresponding one of two tracks spanning along a case length of a case for the portable electronic device neither the tracks nor the case currently being claimed in combination), wherein the case accommodates but is physically distinct from the portable electronic device (neither the tracks nor the case nor the portable electronic device being claimed in combination), wherein an accessory (22/26) is attached to the top side of the elongated length -- This is the end of claim 13 as last filed. The following has been added to claim 13, some underlined, and some not, in the latest amendment. Applicant is reminded of rule 37 C.F.R. 1.121(c)(2) where all changes to the claim should be underlines or somehow highlighted -- wherein the platform and accessory are movable along the two tracks (the tracks not currently being claimed in combination) between at least a first position and a second position, wherein the first position corresponds to a vertically central position on the case (the case not currently being claimed in combination), wherein the slidable accessory system is configured to accommodate a further accessory (the further accessory not currently being claimed in combination) in the first position when the platform and accessory are in the second position, where the second position is vertically displaced from the first position, and wherein the accessory comprises a grip accessory adapted to be removably coupled to the platform (22/26 can be removed by removing pins 36, 44, and 47).
Regarding claim 14, Allen discloses the platform of claim 13, wherein the engaging arms are disposed on opposing ends of the elongated length of the platform (see Figures).
Regarding claim 15, Allen discloses the platform of claim 13, capable of use on a case wherein the two tracks are disposed on opposing side surfaces of the case. Again, neither the tracks nor the case are currently being claimed in combination.
Regarding claim 16, Allen discloses the platform of claim 15, wherein the elongated length of the platform is configured to extend across an entire back surface of the case, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 17, Allen discloses the platform of claim 13, wherein the platform is configured to engage to and disengage from the case body from a case bottom along which the two tracks are open to receive the two engaging arms. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 21, Allen discloses the platform of claim 13, capable of use on a case wherein the two tracks are disposed on a back surface of the case body. Again, neither the tracks nor the case are currently being claimed in combination.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US 8,560,031 B2) in view of Allen (US 4,887,753 A).
Regarding claim 1, Barnett discloses a case (100) for (i.e. capable of use with) a portable electronic device (the portable electronic device not currently being claimed in combination, though Barnett discloses such a device 200), the case accommodating but being physically distinct from the portable electronic device (200 is removably received within 100), wherein the case comprises a case body (4); and an accessory (1/2).
Barnett discloses several ways of attaching the accessory to the case (see Figures 2, 12A, 12B and claims 5, 7, and 8), none of which involve the case having two tracks spanning from a track top and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body; and accessory being attached to the case via a platform having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms each of which is adapted to slidably engage within a corresponding one of the two tracks. The particular attachment means between the accessory and the case is not critical to the Barnett invention (see claim 1).
Allen teaches that it was already known in the art for an accessory (belt clip) to be attached to a case where the case has two tracks (18) spanning from a track top (proximate 13) and extending along at least a portion of the case length towards a bottom of the case body, whereby the tracks are open at the bottom of the case body; the accessory (belt clip) being attached to the case via a platform (20) having an elongated length, a platform height dimension, a top side, a bottom side, and two engaging arms (32) each of which is adapted to extend over a portion of the opposing side surfaces of the case and slidably engage within a corresponding one of the two tracks.
Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the accessory of Barnett to the case of Barnett utilizing any known accessory-to-case attachment design, in this case a platform with arms and case tracks, as taught by Allen.
In this modified Barnett system, the platform and accessory are movable along the two tracks (as taught by Allen) between at least a first position (where the platform and accessory would by fully installed and cover a vertically central portion of the case) and a second position vertically displaced from the first position (a position where the platform and accessory are slid down, almost off of, but still on, or completely off of the case), wherein the first position corresponds to a vertically central position on the case body (a vertically central portion of the case is covered by the platform and accessory), and wherein the slidable accessory system is configured to accommodate a further accessory in the first position when the platform and accessory are in the second position (when slid down and almost off of the case or completely off the case, the out-of-the-way platform and accessory would certainly allow a further accessory, not currently claimed in combination, to be located in the first position).
Regarding claim 2, Barnett as modified above would include the slidable accessory system of claim 1, wherein the engaging arms are disposed on opposing ends of the elongated length of the platform, as taught by Allen.
Regarding claim 3, Barnett as modified above would include the slidable accessory system of claim 1, wherein the two tracks are disposed on opposing side surfaces of the case body, as taught by Allen.
Regarding claim 4, Barnett as modified above would include the slidable accessory system of claim 3, wherein the elongated length of the platform extends across an entire back surface of the case body, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks, as taught by Allen.
Regarding claim 5, Barnett as modified above would include the slidable accessory system of claim 1, wherein the platform is configured to engage to and disengage from the case body from the bottom of the case body, as taught by Allen.
Regarding claim 6, Barnett as modified above would include the slidable accessory system of claim 5, wherein the track top defines a maximum height along the case length to which the platform can be slid up from the bottom of the case body while engaged in the two tracks, as taught by Allen.
Regarding claim 8, Barnett as modified above would include the slidable accessory system of claim 1, wherein the two tracks further comprise at least one termination configured to align the platform with a corresponding at least one feature of the portable electronic device, as taught by Allen.
Regarding claim 9, Barnett as modified above would include the slidable accessory system of claim 1, wherein the accessory comprises a grip accessory adapted to be removably coupled to the platform (via 12,16 as taught by Barnett), the grip accessory comprising: an accessory body (2 of Barnett) including a first end, a second end, and a longitudinal axis, the second end of the accessory body being operably coupled with the platform, the accessory body being movable between an expanded configuration and a collapsed configuration; and a button (1 of Barnett) operably coupled with the first end of the accessory body.  
Regarding claim 10, Barnett as modified above would include the slidable accessory system of claim 9, wherein the accessory body further includes a release mechanism (12/16 of Barnett) adapted to releasably couple the accessory body with the platform.  
Regarding claim 11, Barnett as modified above would include the slidable accessory system of claim 9, wherein the accessory body and the button cooperate to define a storage receptacle (see storage space shown in Figure 2 of Barnett).  
Regarding claim 12, Barnett as modified above would include the slidable accessory system of claim 1, wherein the two tracks are disposed on a back surface of the case body, as taught by Allen (everything other than the front surface/face being considered the “back surface” as broadly claimed, including the sides with the tracks)
Regarding claim 13, Barnett as modified above would include a platform (as taught by Allen) for a slidable accessory system for a portable electronic device (neither the slidable accessory system nor the portable electronic device currently being claimed in combination), the platform comprising: an elongated length having a top side and bottom side; and two engaging arms (as taught by Allen) disposed on opposing sides of the elongated length, each of the engaging arms being adapted to slidably engage within a corresponding one of two tracks spanning along a case length of a case body (neither the tracks nor the case currently being claimed in combination), wherein an accessory (that of Barnett) is attached to the top side of the elongated length, wherein the platform and accessory are fully capable of moving between first and second positions along case tracks (where neither the case nor the tracks are currently being claimed in combination) as functionally claimed; and wherein the accessory (1/2 of Barnett) comprises a grip accessory adapted to be removably coupled to the platform (via 13/35 of Barnett).
Regarding claim 14, Barnett as modified above would include the platform of claim 13, wherein the engaging arms are disposed on opposing ends of the elongated length of the platform, as taught by Allen.
Regarding claim 15, Barnett as modified above would include the platform of claim 13, capable of use on a case wherein the two tracks are disposed on opposing side surfaces of the case. Again, neither the tracks nor the case are currently being claimed in combination.
Regarding claim 16, Barnett as modified above would include the platform of claim 15, wherein the elongated length of the platform is configured to extend across an entire back surface of the case, and wherein each of the engaging arms is configured to extend over a portion of the opposing side surfaces to meet and slideably engage with a corresponding one of the two tracks. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 17, Barnett as modified above would include the platform of claim 13, wherein the platform is configured to engage to and disengage from the case from a case bottom along which the two tracks are open to receive the two engaging arms. Again, neither the tracks nor the case are currently being claimed in combination. 
Regarding claim 18, Barnett as modified above would include the platform of claim 13, wherein the grip accessory comprising: an accessory body (2 of Barnett) including a first end, a second end, and a longitudinal axis, the second end of the accessory body being operably coupled with the platform, the accessory body being movable between an expanded configuration and a collapsed configuration; and a button (1 of Barnett) operably coupled with the first end of the accessory body.  
Regarding claim 19, Barnett as modified above would include the platform of claim 18, wherein the platform comprises a release mechanism (12/16 of Barnett) adapted to releasably couple the accessory body with the platform.  
Regarding claim 20, Barnett as modified above would include the platform of claim 18, wherein the accessory body and the button cooperate to define a storage receptacle (see storage space shown in Figure 2 of Barnett).
Regarding claim 21, Barnett as modified above would include the platform of claim 13, capable of use on a case wherein the two tracks are disposed on a back surface of the case body. Again, neither the tracks nor the case are currently being claimed in combination. 
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US 8,560,031 B2) in view of Allen (US 4,887,753 A) as applied above, further in view of Yamada (US 5,755,367 A).
Regarding claim 7, Barnett as modified above would include the slidable accessory system of claim 1, but so far fails to include wherein the two tracks further comprise one or more detents each of which is configured to provide a point of increased slide resistance. The tracks as taught by Allen include a top termination (proximate 13) but no detents along the tracks as claimed. Yamada teaches that it was already known in the art to provide the tracks like those of the modified Barnett system with track detents (1b) in order to hold the sliding part in a fixed position in the track (see col. 2 line49-52). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the tracks of the modified Barnett system with detents, the motivation being to allow a user to fix the position of the platform along the tracks, as taught by Yamada.
Response to Arguments
10.	Applicant's arguments filed 10/13/22 with respect to the 112 and Morrow rejections have been considered and are persuasive. The appropriate rejections have been withdrawn.
11.	Applicant’s arguments filed 10/13/22 with respect to Yamada and Allen have been considered and are not persuasive. Applicant has argued that both Yamada and Allen teach platforms/accessories attached directly to portable electronic devices themselves and not to a separate case. Examiner notes that the portable electronic device is not currently being claimed in combination. The claims only positively recite a case/case body. Yamada and Allen both include a case/case body that house inherent internal electronic components that are inherently physically distinct from the cases themselves. Applicant has failed to address this interpretation of the references and the claims themselves do not define enough structure to distinguish over the case/case bodies taught by these two references.
12.	Applicant’s arguments filed 10/13/22 with respect to Barnett in view of Allen have been considered but are not persuasive. Applicant has argued that Allen teaches attaching a platform to tracks that are part of a portable electronic device itself and not to a case that is physically distinct from the portable electronic device. Applicant has argued that the teachings of Allen would not apply to Barnett who teaches a case (100) physically distinct from a portable electronic device (200). The basic teaching that a person of ordinary skill in the art would take away from Allen is that a first component can be removably attached to a second component by placing the first component on a platform that is removably attached to tracks on the second component. Whether or not the second component is a case for a portable electronic device or is the portable electronic device itself does not take away from this basic teaching.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        10/21/22